EXHIBIT 10.9

EMPLOYEE OPTION AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

EMPLOYEE OPTION AGREEMENT, dated as of the Grant Date, by and between the
Optionee and Hexcel Corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Hexcel Corporation 2003 Incentive Stock
Plan  (the “Plan”); and

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it is desirable and in the best
interest of the Company to grant to the Optionee a stock option as an incentive
for the Optionee to advance the interests of the Company;

NOW, THEREFORE, the parties agree as follows:

1.             Notice of Grant; Incorporation of Plan.  A Notice of Grant is
attached hereto as Annex A and incorporated by reference herein.  Unless
otherwise provided herein, capitalized terms used herein and set forth in such
Notice of Grant shall have the meanings ascribed to them in the Notice of Grant
and capitalized terms used herein and set forth in the Plan shall have the
meanings ascribed to them in the Plan.  The Plan is incorporated by reference
and made a part of this Employee Option Agreement, and this Employee Option
Agreement shall be subject to the terms of the Plan, as the Plan may be amended
from time to time, provided that any such amendment of the Plan must be made in
accordance with Section IX of the Plan.  The Option granted herein constitutes
an Award within the meaning of the Plan.

2.             Grant of Option.  Pursuant to the Plan and subject to the terms
and conditions set forth herein and therein, the Company hereby grants to the
Optionee the right and option (the “Option”) to purchase all or any part of the
Option Shares of the Company’s common stock, $.01 par value per share (the
“Common Stock”), which Option is not intended to qualify as an incentive stock
option, as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

3.             Purchase Price.  The purchase price per share of the Option
Shares shall be the Purchase Price.

4.             Term of Option.

(a)  Expiration Date; Term.  Subject to Section 4(c) below, the Option shall
expire on, and shall no longer be exercisable following, the tenth anniversary
of the Grant Date. The ten-year period from the Grant Date to its tenth
anniversary shall constitute the “Term” of the Option.


--------------------------------------------------------------------------------


(b)  Vesting Period; Exercisability.  Subject to Section 4(c) below, the Option
shall vest and become exercisable at the rate of 33-1/3% of the Option Shares on
each of the first three anniversaries of the Grant Date.

(c)  Termination of Employment; Change in Control.

(i) For purposes of the grant hereunder, any transfer of employment by the
Optionee among the Company and its Subsidiaries shall not be considered a
termination of employment. If the Optionee’s employment with the Company is
terminated for Cause (as defined in the last Section hereof), the Option,
whether or not then vested, shall be automatically terminated as of the date of
such termination of employment. If the Optionee’s employment with the Company
shall terminate other than by reason of Retirement (as defined in the last
Section hereof), Disability (as defined in the last Section hereof), death or
Cause, the Option (to the extent then vested) may be exercised at any time
within ninety (90) days after such termination (but not beyond the Term of the
Option).  The Option, to the extent not then vested, shall immediately expire
upon such termination.

If the Optionee dies or becomes Disabled (A) while employed by the Company or
(B) within 90 days after the termination of his or her employment other than for
Cause or Retirement, the Option shall (I) become fully and immediately vested
and exercisable and (II) remain exercisable for one year from the date of death
or Disability (but not beyond the Term of the Option).

If the Optionee’s employment terminates by reason of Retirement, (A) the Option
shall, if not fully vested at the time of such termination, continue to vest in
accordance with Section 4(b) above, and (B) the Option shall expire upon the
earlier to occur of the three year anniversary date of such Retirement and the
expiration of the Term. If the Optionee dies during the three year period
immediately following the Retirement of the Optionee, the Options shall (I)
become fully and immediately vested and exercisable and (II) remain exercisable
for the remainder of the three-year period from the date of Retirement (but not
beyond the Term of the Option).

(ii) In the event of a Change in Control (as defined in the last Section
hereof), the Option shall immediately become fully vested and exercisable and
the post-termination periods of exercisability set forth in Section 4(c)(i)
hereof shall apply, except that the post-termination period of exercisability
shall be extended and the Option shall remain exercisable for a period of two
years from the date of such termination of employment, if, within two years
after a Change in Control, (A) the Optionee’s employment is terminated by the
Company other than by reason of Retirement, Cause, Disability or death or (B)
the Optionee terminates the Optionee’s employment for Good Reason (as defined in
the last Section hereof).

(d)         Forfeiture of Option on Certain Conditions.

(i)             Notwithstanding anything to the contrary contained in this
Employee Option Agreement, should the Optionee while an employee or after
termination of employment fail to comply with the “Protective Condition” (as
defined in Section 4(d)(ii)), then the Option, to the extent not already
exercised, shall immediately expire upon the Optionee’s failure to meet such
condition.

2


--------------------------------------------------------------------------------


(ii)          “Protective Condition” shall mean that the Optionee (A) complies
with all terms and provisions of any obligation of confidentiality to the
Company contained in a written agreement signed by the Optionee, and (B) does
not engage, in any capacity, directly or indirectly, including but not limited
to as employee, agent, consultant, manager, executive, owner or stockholder
(except as a passive investor holding less than a 5% equity interest in any
enterprise) in any business entity engaged in competition with the business
conducted by the Company on the date of the Optionee’s termination of employment
with the Company anywhere in the world (except that the Optionee may be employed
by a competitor of the Company so long as the Optionee’s duties and
responsibilities do not relate directly or indirectly to the business segment of
the new employer which is competitive with the business conducted by the
Company).

5.             Adjustment Upon Changes in Capitalization.

(a)  The aggregate number of Option Shares and the Purchase Price shall be
appropriately adjusted by the Committee for any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares, effected without receipt
of consideration by the Company, or other change in corporate or capital
structure.  The Committee shall also make the foregoing changes and any other
changes, including changes in the classes of securities available, to the extent
reasonably necessary or desirable to preserve the intended benefits under this
Employee Option Agreement in the event of any other reorganization,
recapitalization, merger, consolidation, spin-off, extraordinary dividend or
other distribution or similar transaction involving the Company.

(b)  Any adjustment under this Section 5 in the number of Option Shares and the
Purchase Price shall apply to only the unexercised portion of the Option. If
fractions of a share would result from any such adjustment, the adjustment shall
be rounded down to the nearest whole number of shares.

6.             Method of Exercising Option and Withholding.

(a)  The Option shall be exercised by the delivery by the Optionee to the
Company at its principal office (or at such other address as may be established
by the Committee) of written notice of the number of Option Shares with respect
to which the Option is exercised, accompanied by payment in full of the
aggregate Purchase Price for such Option Shares.  Payment for such Option Shares
shall be made (i) in U.S. dollars by personal check, bank draft or money order
payable to the order of the Company, or by money transfers or direct account
debits to an account designated by the Company; (ii) through the delivery of
shares of Common Stock with a Fair Market Value equal to the total payment due
from the Optionee; (iii) pursuant to a “cashless exercise” program if such a
program is established by the Company; or (iv) by any combination of the methods
described in (i) through (iii) above.

(b)  The Company’s obligation to deliver shares of Common Stock upon the
exercise of the Option shall be subject to the payment by the Optionee of
applicable federal, state, local and other withholding tax, if any.  The Company
or a Subsidiary shall, to the extent permitted by law, have the right to deduct
from any payment of any kind

3


--------------------------------------------------------------------------------


otherwise due to the Optionee any federal, state, local or other taxes required
to be withheld with respect to such payment.

7.             Transfer.  Except as provided in this Section 7, the Option is
not transferable otherwise than by will or the laws of descent and distribution,
and the Option may be exercised during the Optionee’s lifetime only by the
Optionee.  Any attempt to transfer the Option in contravention of this Section 7
is void ab initio.  The Option shall not be subject to execution, attachment or
other process.  Notwithstanding the foregoing, the Optionee and, after the death
of the Optionee the estate or any estate beneficiary of the Optionee, shall be
permitted to transfer the Option to members of his or her immediate family
(i.e., children, grandchildren or spouse), trusts for the benefit of such family
members, and partnerships or other entities whose only partners or other equity
owners are such family members; provided, however, that no consideration can be
paid for the transfer of the Option and the transferee of the Option must agree
to be subject to all conditions applicable to the Option prior to its transfer.

8.             No Rights in Option Shares.  The Optionee shall have none of the
rights of a stockholder with respect to the Option Shares unless and until
shares of Common Stock are issued upon exercise of the Option.

9.             No Right to Employment.  Nothing contained herein shall be deemed
to confer upon the Optionee any right to remain as an employee of the Company.

10.                                 Section 409A

(a)       It is intended that this Employee Option Agreement comply in all
respects with the requirements of Sections 409A(a)(2) through (4) of the Code
and applicable Treasury Regulations and other generally applicable guidance
issued thereunder (collectively, the “Applicable Regulations”), and this
Employee Option Agreement shall be interpreted for all purposes in accordance
with this intent.

(b)       Notwithstanding any term or provision of this Employee Option
Agreement (including any term or provision of the Plan incorporated herein by
reference), the parties hereto agree that, from time to time, the Company may,
without prior notice to or consent of the Optionee, amend this Employee Option
Agreement to the extent determined by the Company, in the exercise of its
discretion in good faith, to be necessary or advisable to prevent the inclusion
in the Optionee’s gross income pursuant to the Applicable Regulations of any
compensation intended to be deferred hereunder. The Company shall notify the
Optionee as soon as reasonably practicable of any such amendment affecting the
Optionee.

11.           Governing Law/Jurisdiction.  This Employee Option Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware without reference to principles of conflict of laws.

12.           Resolution of Disputes.  Any disputes arising under or in
connection with this Employee Option Agreement shall be resolved by binding
arbitration before a single arbitrator, to be held in New York in accordance
with the commercial rules and procedures of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrator shall be final
and subject to appeal only to the extent permitted by law.  Each party shall
bear such party’s own expenses incurred in connection with any arbitration;
provided, however, that the cost of the arbitration, including without
limitation, reasonable attorneys’ fees of the Optionee, shall be borne by the
Company in the event the Optionee is the prevailing party in the

4


--------------------------------------------------------------------------------


arbitration. Anything to the contrary notwithstanding, each party hereto has the
right to proceed with a court action for injunctive relief or relief from
violations of law not within the jurisdiction of an arbitrator.

13.           Notices.  Any notice required or permitted under this Employee
Option Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Optionee at the last address specified in Optionee’s
employment records, or such other address as the Optionee may designate in
writing to the Company, or to the Company, Attention:  Corporate Secretary, or
such other address as the Company may designate in writing to the Optionee.

14.           Failure To Enforce Not a Waiver.  The failure of either party
hereto to enforce at any time any provision of this Employee Option Agreement
shall in no way be construed to be a waiver of such provision or of any other
provision hereof.

15.           Counterparts.  This Employee Option Agreement may be executed in
two or more counterparts, each of which shall be an original but all of which
together shall represent one and the same agreement.

16.           Miscellaneous.  This Employee Option Agreement cannot be changed
or terminated orally.  This Employee Option Agreement and the Plan contain the
entire agreement between the parties relating to the subject matter hereof.  The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.

17.           Definitions.  For purposes of this Employee Option Agreement:

(I)  “Affiliate” of any Person shall mean any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  The term “Control” shall have
the meaning specified in Rule 12b-2 under the Exchange Act;

(II)   “Beneficial Owner” (and variants thereof) shall have the meaning given in
Rule 13d-3 promulgated under the Exchange Act;

(III) “Cause” shall mean (A) the willful and continued failure by the Optionee
to substantially perform the Optionee’s duties with the Company (other than any
such failure resulting from the Optionee’s incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Optionee by the Company, which demand specifically identifies the manner in
which the Company believes that the Optionee has not substantially performed the
Optionee’s duties, or (B) the willful engaging by the Optionee in conduct which
is demonstrably and materially injurious to the Company or its Subsidiaries,
monetarily or otherwise.  For purposes of clauses (A) and (B) of this
definition, no act, or failure to act, on the Optionee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Optionee not in good faith
and without the reasonable belief that the Optionee’s act, or failure to act,
was in the best interest of the Company;

   (IV)  “Change in Control” shall mean any of the following events:

(1)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of 40% or more of either (a) the then outstanding Common Stock of the Company
(the “Outstanding Common Stock”) or (b) the combined voting power of the then

5


--------------------------------------------------------------------------------


outstanding securities entitled to vote generally in the election of directors
of the Company (the “Total Voting Power”); excluding, however, the following:
(i) any acquisition by the Company or any of its Controlled Affiliates, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Controlled Affiliates and (iii) any
Person who becomes such a Beneficial Owner in connection with a transaction
described in the exclusion within paragraph (3) below; or

(2)  a change in the composition of the Board such that the individuals who, as
of the effective date of this Employee Option Agreement, constitute the Board
(such individuals shall be hereinafter referred to as the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s stockholders, was made or approved by a vote of at
least a majority of the Incumbent Directors (or directors whose election or
nomination for election was previously so approved) shall be considered a member
of the Incumbent Board; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered a member of the Incumbent Board; or

(3)  there is consummated a merger or consolidation of the Company or any direct
or indirect Subsidiary of the Company or a sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction (a) pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the Outstanding Common Stock and Total Voting Power immediately
prior to such Corporate Transaction will Beneficially Own, directly or
indirectly, more than 50%, respectively, of the outstanding common stock and the
combined voting power of the  then outstanding common stock and the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of the company resulting from such Corporate
Transaction (including, without limitation, a company which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction
of the Outstanding Common Stock and Total Voting Power, as the case may be, and
(b) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the company resulting from such Corporate Transaction (including,
without limitation, a company which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries); or

(4)  the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company;

(V)   “Disability” (or becoming “Disabled”) shall mean that, as a result of the
Optionee’s incapacity due to physical or mental illness or injury, he or she
shall not have performed all or

6


--------------------------------------------------------------------------------


substantially all of his or her usual duties as an employee of the Company for a
period of more than one-hundred-fifty (150) days in any period of
one-hundred-eighty (180) consecutive days;

(VI)  “Good Reason” for termination by the Optionee of the Optionee’s employment
shall mean the occurrence (without the Optionee’s express written consent) of
any one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in paragraphs (1),
(5) or (6) below, such act or failure to act is corrected prior to the date of
termination of the Optionee’s employment:

(1)  a significant adverse alteration in the nature or status of the Optionee’s
responsibilities, position or authority from those in effect immediately prior
to the Change in Control;

(2)  a reduction by the Company in the Optionee’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(3)  the relocation of the Optionee’s principal place of employment to a
location more than fifty (50) miles from the Optionee’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Optionee to work anywhere other than at such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Optionee’s present
business travel obligations;

(4)  the failure by the Company to pay to the Optionee any portion of the
Optionee’s current compensation, or to pay to the Optionee any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(5)  the failure by the Company to continue in effect any compensation plan in
which the Optionee participates immediately prior to the Change in Control which
is material to the Optionee’s total compensation, or any substitute plans
adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Optionee’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Optionee’s participation relative to
other participants, as existed immediately prior to the Change in Control; or

(6)  the failure by the Company to continue to provide the Optionee with
benefits substantially similar to those enjoyed by the Optionee under any of the
Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Optionee was participating immediately prior to
the Change in Control (except for across-the-board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Optionee of any material fringe benefit enjoyed by the Optionee at the time
of the Change in Control, or the failure by the Company to provide the Optionee
with the number of paid vacation days to which the Optionee is entitled on the
basis of

7


--------------------------------------------------------------------------------


years of service with the Company in accordance with the Company’s normal
vacation policy in effect at the time of the Change in Control.

The Optionee’s right to terminate the Optionee’s employment for Good Reason
shall not be affected by the Optionee’s incapacity due to physical or mental
illness. The Optionee’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Optionee that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist;

(VII)      “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) of the Exchange
Act; and

(VIII)    “Retirement” shall mean termination of the Optionee’s employment,
other than by reason of death or Cause, either (A) at or after age 65 or (B) at
or after age 55 after five (5) years of employment by the Company (or a
Subsidiary thereof).

 

8


--------------------------------------------------------------------------------


Annex A

NOTICE OF GRANT

EMPLOYEE STOCK OPTION

HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation or a
Subsidiary, has been granted an option to purchase shares of the Common Stock of
Hexcel, $.01 par value, in accordance with the terms of this Notice of Grant and
the Employee Option Agreement to which this Notice of Grant is attached.

The following is a summary of the principal terms of the option which has been
granted.  The terms below shall have the meanings ascribed to them below when
used in the Employee Option Agreement.

Optionee

 

 

 

 

 

 Address of Optionee

 

 

 

 

 

Foreign Sub Plan, if applicable

 

 

 

 

 

Grant Date

 

 

 

 

 

Purchase Price

 

 

 

 

 

Aggregate Number of Shares Granted (the “Option Shares”)

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Employee Option Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Employee Option Agreement as of
the Grant Date.

 



HEXCEL CORPORATION

 

 

Optionee

 

 

 

 

 

 

By:

 

 

 

 

 

Ira J. Krakower

 

 

 

 

Sr. Vice President

 

 


--------------------------------------------------------------------------------